Citation Nr: 1127481	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, from November 1976 to June 1978, and from August 1979 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been returned to the RO in Roanoke, Virginia.  

The Veteran presented testimony at a hearing before the RO in September 2006 and before the undersigned Veterans Law Judge in July 2008.  Transcripts of those proceedings have been associated with the Veteran's claims file.

By way of background, the Board denied the Veteran's diabetes mellitus service connection claim in a decision issued in September 2009.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and the portion of the Board's 2009 decision denying the Veteran's diabetes mellitus service connection claim was subsequently vacated pursuant to an October 2010 Order granting the parties' Joint Motion for Remand (Joint Motion).  The claim has now been returned to the Board for compliance with the mandates of the Joint Motion.

The 2009 Board decision also remanded the Veteran service connection claim for PTSD for further evidentiary development, which was completed by the Appeals Management Center (AMC).  However, a review of the record reveals that further development regarding this claim is warranted.  Accordingly, both the Veteran's diabetes mellitus and PTSD service connection claims are REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's diabetes mellitus service connection claim, the Joint Motion reflects the parties' agreement that the Board's denial of this claim should be vacated and remanded to cure any potential prejudice caused by the failure of those who conducted the Veteran's 2006 RO formal hearing and 2008 Board hearing to specifically advise the Veteran of the additional evidence necessary to substantiate his claim, namely that he present evidence of an in-service medical diagnosis of diabetes mellitus or a medical opinion relating his current diabetes mellitus to service.  The parties agreed that the failure to accordingly advise the Veteran that he should submit such evidence violated VA's duty to assist, as interpreted by the recent Court precedent of Bryant v. Shinseki, 23 Vet. App. 488, 496-97.  Thus, the Board will remand the Veteran's claim in compliance with the Joint Motion so that the Veteran may be accordingly advised.

The Board further acknowledges that the Veteran's attorney has submitted a private medical opinion to the Board and waived not only RO initial review of this newly submitted evidence, but also the Veteran's right to any additional assistance or case development mandated by the Court's Order granting the parties' Joint Motion.  In support of the waiver of any additional development mandated by the Court, the Veteran's attorney cites a portion of 38 C.F.R. § 3.304(c) that states that development of the evidence should not be undertaken when the evidence of record is sufficient to make a determination.  However, the Veteran's attorney's waiver of any additional development mandated by the Court appears to have been predicated upon an assumption that the newly submitted medical opinion is a medical nexus unquestionably sufficient to render a favorable determination.  Without making a formal decision on the probative value of this opinion, it nevertheless contains sufficiently tentative language to persuade the Board to attempt to obtain a more definitive medical opinion regarding the initial onset of the Veteran's diabetes mellitus.  

With regard to the Veteran's PTSD service connection claim, the Veteran's claim was remanded by the Board in 2009 to allow stressor corroboration research to be conducted in an attempt to confirm the stressors reported by the Veteran during his 2006 VA examination.  The examination report reflects that the Veteran's PTSD diagnosis was predicated upon two reported stressors, both of which reportedly  occurred while the Veteran was temporarily assigned to El Salvador during his period of service in Panama.  The portion of the Veteran's personnel records associated with the Veteran's claims file at the time the Board issued the remand failed to reflect that the Veteran had been assigned to El Salvador; therefore, the Board remanded the Veteran's claim to obtain the Veteran's entire personnel file in an effort to corroborate the Veteran's reported stressors.  

Upon further review of the Veteran's claims file, it is noted that the Veteran has reported a third in-service stressor during which he fell from a helicopter and feared for his life.  The Veteran's in-service helicopter fall is well-documented in his service treatment records (as he eventually received a medical board discharge as the result of his related injuries), and he is service-connected for his physical disabilities resulting from the injuries he sustained during that fall.  Thus, the evidence of record reflects that there is credible supporting evidence that this in-service stressor occurred.   While a 2005 VA psychiatric treatment record reflects that the Veteran was diagnosed with PTSD based on several reported stressors including this helicopter fall, as well as the two incidents occurring in El Salvador, the Veteran's diagnosis of PTSD during his 2006 VA examination was not predicated upon this reported stressor, and subsequent VA psychiatric treatment records fail to specifically reference the Veteran's report of his in-service helicopter fall as a PTSD stressor.  Thus, the Board finds that the Veteran's claim should be remanded to obtain a VA psychiatric examination and corresponding medical opinion as to whether the Veteran's current PTSD diagnosis is linked to his corroborated in-service helicopter fall.

Moreover, service treatment records recently associated with the Veteran's claims file also document the Veteran's in-service treatment for various psychiatric complaints, including his June 1977 report of personal problems concerning his military duties, resulting in psychosomatic complaints (vomiting); his August 1977 request for psychiatric treatment regarding "military problems"; and his September 1984 report of experiencing insomnia, which was assessed as attributable to anxiety.  Likewise, a post service VA treatment record dated in 1998 reflects a diagnosis of anxiety disorder.  Accordingly, as the evidence of record documents that the Veteran experienced psychiatric symptoms in service, as well as after service, the Board concludes that the VA psychiatric examination afforded to the Veteran should include an opinion as to whether any psychiatric disorder diagnosed during the examination (including those other than PTSD) had its onset in or is otherwise related to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (instructing that service connection claims for PTSD should be construed broadly to encompass any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment records from February 2011 to the present.

2.  The RO should advise the Veteran that in order to substantiate his diabetes mellitus service connection claim, he should submit a probative medical opinion linking his current diabetes mellitus to service, or medical evidence reflecting that he was treated for or diagnosed with diabetes mellitus during service or within one year of his discharge from his last period of service.

3.  Then, the RO should obtain a VA opinion authored by an appropriate medical professional to determine the initial onset of the Veteran's currently-diagnosed diabetes mellitus.  If it is deemed necessary to examine the Veteran in order to obtain such an opinion, that should be accomplished.

The VA medical professional should review the Veteran's claims file, including the Veteran's contention that he experienced the symptoms of his currently-diagnosed diabetes mellitus in service; an August 1983 service treatment record reflecting the Veteran's complaints of body pain, vomiting, blackouts, dizziness, and fatigue; his urinalysis reports contained in his service treatment records; his in-service physical examination reports; his corresponding reports of medical history; the first diabetes mellitus diagnosis of record reflected in 2000 VA treatment records; and the 2011 private opinion authored by a disability counselor.

After reviewing the Veteran's claims file (and conducting an examination of the Veteran if deemed necessary), the VA medical professional should opine whether it is at least as likely as not that the Veteran's currently-diagnosed diabetes mellitus had its initial onset during service or within one year after the Veteran's discharge from his last period of service, and whether the Veteran's diabetes mellitus is otherwise related to service.  A complete rationale should be provided for any opinion expressed, and if the VA medical professional determines that an opinion cannot be made without resorting to speculation, an explanation as to why that is so should be included.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any currently-diagnosed acquired psychiatric disorders.

The examiner should review the Veteran's claims file in conjunction with the examination, including the Veteran's service treatment records reflecting his reports psychosomatic complaints in 1977 and insomnia due to anxiety in 1984 and his post-service treatment records noting his treatment for an anxiety disorder in 1998 and PTSD in 2005 and thereafter.  

After reviewing the Veteran's claims file and conducting an examination of the Veteran, the examiner should opine whether it is at least as likely as not that any currently-diagnosed psychiatric disorder either had its initial onset in service or if the diagnosis includes PSTD, whether it is specifically related to the Veteran's involvement in a helicopter accident during service.

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be included.

4.  After the completion of the requested development, the RO/AMC should again review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and given the opportunity to respond before the claim is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


